Citation Nr: 0001902	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a right elbow disorder has 
been submitted and, if so, whether the claim is well 
grounded.

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for bilateral foot disorder has 
been submitted and, if so, whether the claim is well 
grounded.

3.  Whether new and material evidence sufficient to reopen a 
claim for service connection for an eye disorder, to include 
defective vision, has been submitted and, if so, whether the 
claim is well grounded.

4.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a seizure disorder has been 
submitted and, if so, whether the claim is well grounded.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1982.  
He was also in the Army Reserves from May 1976 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 1993 determination, the RO held that service 
connection for a "left" elbow disorder was denied, even 
though the veteran had raised the issue of reopening a claim 
of service connection for a right elbow disorder.  In the 
February 1997 claim, the veteran raised the issues of 
entitlement to service connection for "elbows" and an 
increased rating for his service-connected left wrist 
disorder.  In a June 1997 rating decision, a compensable 
rating for the service-connected left wrist disorder was 
denied, and it was held that new and material evidence had 
not been submitted to reopen an elbow disorder.  In his June 
1997 notice of disagreement, the veteran indicated that he 
disagreed with the denial of service connection for a right 
elbow disorder.  Therefore, the issue of entitlement to 
service connection for a left elbow disorder is not in 
appellate status.  However, in his June 1998 VA Form 9, the 
veteran reiterated his disagreement with the June 1997 rating 
decision.  He also indicated that he had recently received 
treatment for his left arm and elbow at a VA medical center 
and enclosed an authorization for release of information.  It 
is unclear whether the June 1998 VA Form 9 was a notice of 
disagreement with regard to the denial of a compensable 
rating for the service-connected left wrist disorder and the 
denial of the reopening of the claim of service connection 
for a left elbow disorder, or whether it was simply a request 
to reopen those claims.  In October 1999 written argument, 
the representative asserted that service connection for a 
left elbow disorder was not subject to a new and material 
determination.  When a notice of disagreement is received 
following a multiple-issue determination and it is not clear 
which issue, or issues, the claimant desires to appeal, 
clarification sufficient to identify the issue, or issues, 
being appealed should be requested from the claimant or his 
representative.  38 C.F.R. § 19.26 (1999).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1983 rating decision, service connection 
for a right elbow disorder was denied on the basis that there 
was no evidence of a current right elbow disorder that had 
its onset during active service or was otherwise related to 
the veteran's military service.

2.  The additional evidence added to the record since the 
September 1983 rating decision, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim 
of entitlement to service connection for a right elbow 
disorder.

3.  There is competent evidence that the veteran's current 
right elbow disorder is related to active service.

4.  In a September 1983 rating decision, service connection 
for a bilateral foot disorder was denied on the basis that 
there was no evidence of a current foot disorder that had its 
onset during active service or was otherwise related to the 
veteran's military service.

5.  The evidence received since September 1983 does not 
include competent evidence that a current foot disorder had 
its onset during active service or was otherwise related to 
the veteran's military service; thus, this evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered to fairly 
decide the merits of the claim of entitlement to service 
connection for a bilateral foot disorder.

6.  In January 1993, the RO in San Francisco, California 
denied the reopening of the claim of entitlement to service 
connection for an eye disorder, to include defective vision.

7.  The evidence received since January 1993 does not include 
competent evidence that a current eye disorder, for which 
service connection could be granted, had its onset during 
active service or was otherwise related to the veteran's 
military service; thus, this evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

8.  In April 1995, the RO denied the reopening of the claim 
of entitlement to service connection for a seizure disorder.

9.  The evidence received since April 1995 does not include 
competent evidence that the veteran had a seizure disorder 
during active service, that the seizure disorder was 
compensably manifested within one year after active service, 
or that the seizure disorder was otherwise related to active 
service; thus, this evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to fairly decide the merits of the claim.
 

CONCLUSIONS OF LAW

1.  The September 1983 decision of the RO in San Diego, 
California, denying the claim of entitlement to service 
connection for a right elbow disorder and a bilateral foot 
disorder is final.  38 U.S.C. § 4005(c) (1982) (recodified at 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.153 (1983) 
(now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a right elbow disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
right elbow disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

4.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a bilateral foot disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The January 1993 decision of the RO in San Francisco, 
California, denying the reopening of the claim of entitlement 
to service connection for an eye disorder, to include 
defective vision, is final.  38 U.S.C. § 4005(c) (1988) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 20.1103 (1992).

6.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for an eye disorder, to include defective vision.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

7.  The April 1995 decision of the RO in Oakland, California, 
denying the reopening of the claim of entitlement to service 
connection for a seizure disorder is final.  38 U.S.C. 
§ 4005(c) (1988) (recodified at 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 20.1103 (1994).

8.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a seizure disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen 
a Claim of Service Connection for a Right Elbow Disorder

Factual Background 

In an unappealed September 1983 rating decision, the RO in 
San Diego, California denied service connection for a right 
elbow disorder.  The evidence of record included service 
medical records and a June 1983 VA orthopedic examination.  

Service medical records revealed that there were no specific 
complaints or treatment of a right elbow disorder during 
service.  However, in March 1977, the veteran fell and hit 
his right hand on a concrete wall.  The diagnosis was soft 
tissue injury.  On an April 1979 physical examination, the 
veteran reported that he had had a bone, joint, or other 
deformity, but that he had not had a painful or "trick" 
elbow.  Physical examination revealed that the veteran's 
upper extremities were normal.  On a December 1981 report of 
medical history, the veteran indicated that he had not had a 
painful or "trick" elbow.  On the February 1982 separation 
examination, the upper extremities were normal.  

On the June 1983 VA orthopedic examination, the veteran 
reported that he injured his right elbow in 1981.  He said 
that x-rays were taken, but that there were no fractures.  
Physical examination revealed that there was a movable cord-
like firm subcutaneous structure beneath the right olecranon 
process.  X-rays of the right elbow were normal.  The 
diagnosis was a history of contusion of the right elbow with 
subcutaneous fibrous mass.  

The evidence that has been received since the September 1983 
rating decision that denied service connection for a right 
elbow disorder includes VA medical records from 1984 to 1996 
and a February 1994 private medical examination.  

VA medical records reveal that in December 1984 the veteran 
complained of persistent pain and tenderness over the lateral 
epicondyle and radial head of the right elbow.  He indicated 
that he had fallen on his right elbow two years earlier.  
Physical examination revealed tenderness over the radial head 
and lateral epicondyle.  X-rays were normal.  The assessment 
was probable lateral epicondylitis.  In October 1987, the 
veteran complained of tenderness in the right elbow.  
Specifically, he reported that it had been tender to 
palpation since 1977, when he injured it.  He indicated that 
there was a mobile body within his elbow and that it 
periodically became swollen.  The veteran asserted that there 
had not been a recent injury.  Physical examination revealed 
that, although there was a full range of motion in the right 
elbow, there was tenderness over the olecranon.  The 
examining physician felt a mobile body in the right elbow.  
The impression was that the veteran had a nonspecific right 
elbow pain.  In February 1988, the veteran complained of 
right elbow pain and related it to an elbow injury in 1979.  
Physical examination revealed that there was a full range of 
motion in the right elbow. 

The veteran was hospitalized at the Palo Alto, California, VA 
Medical Center from February 1990 to March 1990 and from May 
1992 to June 1992 for psychiatric symptomatology.  The 
physical examination during the first period of 
hospitalization did not reveal any right elbow disorders.  
During the second period of hospitalization, the physical 
examination revealed that the right olecranon was tender to 
palpation.  The diagnosis was status post fracture right 
olecranon, 1979, tender on palpation.  

The veteran was afforded a private medical examination in 
February 1994.  Physical examination revealed that the joint 
stability and the range of motion for the elbows were normal.  
A right elbow disorder was not diagnosed.

VA medical records indicate that X-rays of the right elbow 
taken in January 1996 were normal.  

Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1982) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.153 (1983) (now 38 C.F.R. § 20.1103 (1999)).  A claimant 
will be notified of any decision and given his appellate 
rights.  38 C.F.R. § 3.103 (1983).  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Accordingly, the veteran needs to 
present evidence that a current right elbow disorder is 
related to active service.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court")  has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation cannot be a basis to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence."  Such evidence does not enjoy 
the presumption of truthfulness accorded by Justus (for 
purposes of determining whether new and material evidence has 
been submitted) because a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, there is a presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  An appellant's assertion that he or she did not 
receive a letter is not clear evidence to the contrary to 
rebut the presumption of regularity that the notice was sent.  
YT v. Brown, 9 Vet. App. 195, 199 (1996).

In October 1999 written argument, the representative noted 
that the November 11, 1983, letter from the RO in San Diego, 
California only addressed the denial of service connection 
for pulmonary tuberculosis.  The representative argued that 
the veteran was not informed of the September 1983 rating 
decision or given his appellate rights with regard to that 
decision and that the September 1983 rating decision is not 
final.  In an October 1985 letter to the veteran, it was 
noted that service connection had been previously denied for 
a right elbow disorder.  In an October 1988 letter to the 
veteran, it was noted that he had been informed in an October 
4, 1983, letter that service connection had been denied for 
defective vision.  The September 1983 rating decision denied 
service connection for, inter alia, a right elbow disorder, a 
bilateral foot disorder, and defective vision.  Although the 
October 4, 1983, letter is not of record, there is 
presumption that the RO in San Diego, California did indeed 
inform the veteran of the September 1983 rating decision and 
provided him with his appellate rights.  See Mindenhall, 7 
Vet. App. at 274.  The representative's assertion - the 
absence of a letter in the claims file proves that it was 
never sent - is not clear evidence to rebut the presumption 
of regularity that the notice was sent.  YT v. Brown, 9 Vet. 
App. at 199.  Therefore, the September 1983 rating decision 
with regard to the denial of service connection for a right 
elbow disorder is final.  See 38 C.F.R. §§ 3.103, 19.153 
(1983). 

For this claim, the veteran needs to present evidence that a 
current right elbow disorder is related to active service.  
See Evans, 9 Vet. App. at 284.  The discharge summary from 
the May 1992 to June 1992 VA hospitalization is new and 
material evidence.  The physical examination revealed that 
the veteran had a tender right olecranon.  The medical 
professional noted that there were residuals of a fracture in 
1977, which was during the veteran's period of service.  In 
other words, the medical professional related the veteran's 
current right elbow disorder to an injury in active service.  
Although a medical opinion that apparently relies on a 
history given by the veteran is of low probative value, it 
does not mean that it has no probative value.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Accordingly, the additional 
evidence is so significant that it must be considered to 
fairly decide the merits of the veteran's claim, and the 
claim of entitlement to service connection for a right elbow 
disorder is reopened.

Well-grounded Determination

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was noted during service or during 
the presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In view of the evidence of record, including the veteran's 
evidentiary assertions and the favorable medical statement 
from the discharge summary for the May 1992 to June 1992 VA 
hospitalization that must be presumed to be true for purpose 
of determining whether his claim is well grounded, the Board 
finds that the claim for service connection for a right elbow 
disorder is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  King, 5 Vet. App. 
at 21.

II. Whether New and Material Evidence Has Been Submitted to 
Reopen
a Claim of Service Connection for a Bilateral Foot Disorder

Factual Background

In an unappealed September 1983 rating decision, the RO in 
San Diego, California denied service connection for a 
bilateral foot disorder.  The evidence of record included 
service medical records and a June 1983 VA orthopedic 
examination.  

Service medical records revealed that on a May 1976 report of 
medical history the veteran denied that he had had any skin 
diseases or foot trouble.  In July 1976, the veteran injured 
his right leg in a fall while marching.  In March 1979, the 
veteran complained of a rash on his neck, chin, shoulders, 
and legs.  It was noted that it appeared to be contact 
dermatitis.  On an April 1979 physical examination, the 
veteran reported that he had not had any foot trouble.  
However, he indicated that he had had a skin disease.  
Physical examination revealed that the veteran's feet were 
normal.  In June 1980, it was noted that the veteran had an 
infected lesion on the left foot with minimal cellulitis.  In 
September 1981, the veteran complained about tinea pedis.  
Physical examination revealed peeling skin on the feet.  The 
assessment was mild tinea pedis.  On a December 1981 report 
of medical history, the veteran indicated that he had not had 
any foot trouble or skin diseases.  On the February 1982 
separation examination, the feet were normal.  It was also 
noted that the veteran's position in service was telephone 
linesman.

On the June 1983 VA orthopedic examination, the veteran 
reported that he had had some trichophytosis on his feet, 
beginning in May 1976, and that his symptoms continued 
following the initial treatment in May 1976.  Physical 
examination revealed that the veteran had epidermophytosis of 
both feet along with mild plantar calluses beneath the 
interphalangeal joints of both great toes.  The diagnosis was 
epidermophytosis of the feet with mild plantar calluses.

The evidence that has been received since the September 1983 
rating decision that denied service connection for a 
bilateral foot disorder includes VA medical records from 1984 
to 1995, 1988 private treatment records, and a February 1994 
private medical examination.

VA medical records reveal that in October 1984 the veteran 
complained of chronic foot problems, to include pain and 
calluses.  Physical examination revealed that calluses were 
present.  X-rays of the right foot taken in July 1988 
revealed that there was a mild hallux valgus deformity in the 
right great toe.

Private medical records reveal that in August 1988 the 
veteran complained of right ankle pain.  In September 1988, 
X-rays of the right foot were normal.  In November 1988, the 
veteran complained of left ankle pain.

VA medical records indicate that in February 1989 the veteran 
reported that his feet were swollen and painful.  In March 
1989, the veteran reported that he had pain in the right foot 
from a 60-foot fall from a telephone pole in 1976.  In July 
1989, the veteran reported that he had frostbite in both feet 
in 1977.

The veteran was hospitalized at the Palo Alto, California, VA 
Medical Center from February 1990 to March 1990 and from May 
1992 to June 1992 for psychiatric symptomatology.  The 
physical examination during the first period of 
hospitalization did not reveal any foot disorders.  During 
the second period of hospitalization, the physical 
examination revealed that he had moderately severe 
epidermophytosis on both feet.  

The veteran was afforded a private medical examination in 
February 1994.  He complained of, inter alia, foot pain.  
Physical examination revealed no  abnormalities of the feet, 
and a foot disorder was not diagnosed.

VA medical records indicate that in September 1995 the 
veteran reported that he had a possible ingrown toenail in 
the left great toe and that his feet hurt in the morning.  He 
also indicated that he needed ointment for his foot fungus. 

Legal Criteria and Analysis

In October 1999 written argument, the representative asserted 
that the veteran was not actually informed of the September 
1983 rating decision that denied service connection for a 
bilateral foot disorder.  As previously noted, the 
representative's argument - the absence of a letter in the 
claims file proves that it was never sent - is not clear 
evidence to rebut the presumption of regularity that the 
notice was sent.  YT v. Brown, 9 Vet. App. at 199.  
Therefore, the September 1983 rating decision with regard to 
the denial of service connection for a bilateral foot 
disorder is final.  See 38 C.F.R. §§ 3.103, 19.153 (1983).

For this claim, the veteran needs to present evidence that a 
current foot disorder is related to active service.  See 
Evans, 9 Vet. App. at 284.  The VA and private medical 
records are new, but not material.  These records reveal the 
veteran has had a foot disorder, but they do not contain a 
medical opinion or other competent evidence that relates a 
current foot disorder to active service.  In particular, the 
notation on the March 1989 VA treatment record that the 
veteran had pain in the right foot from a 60-foot fall from a 
telephone pole in 1976 and the notation on the July 1989 VA 
treatment record that the veteran had frostbite of the feet 
in 1977 are not competent medical evidence because both 
notations are bare transcriptions of lay history.  See 
LeShore, 8 Vet. App. at 409.

Other Considerations

The Board recognizes that the Court, in Graves v. Brown, 8 
Vet. App. 522 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  The facts and circumstances of this case are 
such that no further action is warranted.  In particular, 
although it was noted during a VA hospitalization from 
February 1990 to March 1990 that the veteran had completed an 
application for "SDI", the veteran has not indicated that 
he actually filed a disability claim with the Social Security 
Administration (SSA) or that any SSA records contain 
information that would serve to reopen this particular claim.  
Cf. Baker v. West, 11 Vet. App. 163 (1998).

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen 
a Claim of Service Connection for an Eye Disorder

Factual Background 

In an unappealed September 1983 rating decision, the RO in 
San Diego, California denied service connection for an eye 
disorder, to include defective vision.  The evidence of 
record included service medical records and a June 1983 VA 
eye examination.

Service medical records revealed that in November 1977 the 
veteran had a routine eye examination.  The veteran was given 
a prescription for reading glasses, but no other eye 
disorders were diagnosed.  On an April 1979 physical 
examination, the veteran reported that he wore glasses, but 
that he did not have any other eye trouble.  Physical 
examination revealed that the veteran's vision (near and far) 
was 20/20, bilaterally and uncorrected.  In May 1979, the 
veteran had another eye examination.  His corrected near 
visual acuity was 20/20 bilaterally, while his uncorrected 
distance visual acuity was 20/15 bilaterally.  No other eye 
disorders were diagnosed.  On a December 1981 report of 
medical history, the veteran indicated that he had not had 
any eye trouble.  On the February 1982 separation 
examination, the eyes were normal and the veteran's vision 
(near and far) was 20/20, bilaterally and uncorrected.   

On the June 1983 VA eye examination, the veteran reported 
that he had intermittent twitching in the right eye for the 
past two or three years.  He also said that his vision was 
"funny" after extensive periods of reading and that his 
eyes were sensitive to sunlight.  The examination revealed 
that the veteran had 20/20 uncorrected vision in both eyes.  
The external eye examination, pupils, versions, gross visual 
fields, and undilated fundus examinations were normal.  The 
impression of the examiner was a history of twitching in the 
right eye with an unknown etiology.

In a January 1993 determination, the RO in San Francisco, 
California held that new and material evidence had not been 
submitted to reopen a claim of service connection for an eye 
disorder, to include defective vision.  The additional 
evidence of record included VA medical records from 1980s and 
1980s and private medical records from 1980s, which did not 
contain information pertaining to an eye disorder.

The evidence that has been received since January 1993 
includes VA medical records from 1988 to 1996. 

VA medical records reflect that in June 1988 it was noted 
that the veteran reported that he was "service connected" 
for his eyes.  He had his eyes examined in October 1988; the 
assessment was hyperopic astigmatism.  In August 1996, it was 
noted that his left eye had been assaulted and that the 
laceration was healing well.  In September 1996, he reported 
that his left eye felt much better, but that he still had 
occasional watering in the eyes.  The assessment was status 
post blow of the left eye that was resolved and with regained 
visual acuity of 20/20.  

Legal Criteria and Analysis

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1988) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 20.1103 (1992).  Refractive error is not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c) 
(1999).

The representative in October 1999 written argument suggests 
that the veteran did not actually receive notice of the 
September 1983 rating decision denying service connection for 
defective vision.  For the same reasons as noted above, the 
September 1983 rating decision with regard to the denial of 
service connection for defective vision is final.  See YT v. 
Brown, 9 Vet. App. at 199; 38 C.F.R. §§ 3.103, 19.153 (1983).

For this claim, the veteran needs to present competent 
medical evidence that a current eye disorder, for which 
service connection could be granted, is related to active 
service.  See Evans, 9 Vet. App. at 284.  The VA medical 
records are new, but not material.  The notation on the June 
1988 VA treatment record - the veteran is "service 
connected" for eyes - is not competent medical evidence 
because it is a bare transcription of lay history.  See 
LeShore, 8 Vet. App. at 409.  Also, the October 1988 VA 
treatment record, which contains a diagnosis of hyperopic 
astigmatism, is not material evidence.  Even if hyperopic 
astigmatism is not "refractive error," that record still 
does not contain any medical evidence that the hyperopic 
astigmatism is related to active service.  In addition, the 
1996 VA treatment records do not contain a medical opinion or 
other competent evidence that relates a current eye disorder, 
for which service connection could be granted, to active 
service.

Other Considerations

As previously noted, a duty to assist under 38 U.S.C.A. 
§ 5103 would appear to be triggered where a veteran has 
identified evidence that could serve to reopen a claim. 
Graves, 8 Vet. App. at 524-25.  With regard to any possible 
SSA records, for the same reasons as mentioned above, the 
facts and circumstances of this claim are such that no 
further action is warranted.  Cf. Baker, 11 Vet. App. at 169.

IV.  Whether New and Material Evidence Has Been Submitted to 
Reopen
a Claim of Service Connection for a Seizure Disorder

Factual Background 

In an August 1991 rating decision, the RO in San Francisco, 
California denied service connection for a seizure disorder.  
The evidence of record included service medical records, a 
May 1983 VA general medical examination, and VA medical 
records from 1990 to 1991.  

Service medical records reveal that in March 1978 the veteran 
complained of dizziness and lightheadedness.  The provisional 
diagnosis was anxiety.  In May 1978, the veteran was referred 
to the neurology section for testing to rule out an organic 
brain syndrome.  On an April 1979 physical examination, the 
veteran reported that he had not had dizziness or fainting 
spells; the neurological evaluation was normal.  In mid-June 
1979, the veteran complained of headaches and passing out 
during parade practice.  The assessment was possible 
vasovagal attack verus a seizure disorder.  The veteran 
reported in late June 1979 that he was recently attacked and 
that he had head pain; the impression was multiple 
contusions.  In July 1979, the veteran indicated that he had 
had recurrent episodes of passing out for the past four 
years.  The initial impression was rule out seizure disorder.  
A brain scan revealed no abnormalities, but the impression 
from the electroencephalogram (EEG) was borderline.  The 
veteran was given a temporary profile because of episodes of 
passing out.  In August 1979, the veteran received follow-up 
treatment for his syncope.  It was noted that the previous 
EEG was borderline and non-significant.  The assessment was 
that there was no evidence of an intracranial lesion or a 
seizure disorder.  Later that month, the assessments were 
probable hyperventilation syndrome and rule out diabetes 
mellitus hypoglycemic episodes.  In October 1979, the veteran 
was again given a temporary profile for 90 days because of 
episodes of passing out.  In November 1979, it was noted that 
the EEG and brain scan were within normal limits and that 
there was no evidence of any neurological deficit. 

On the December 1981 report of medical history, the veteran 
indicated that he had not had dizziness, fainting spells, 
epilepsy, or fits.  In January 1982, the veteran had had 
headaches and dizziness for two days because of falling on 
ice in front of his home, and he had recently passed out and 
had been unconscious for seven hours.  The assessments were 
upper respiratory infection and rule out concussion.  On the 
February 1982 separation examination, the neurological 
evaluation was normal.

On a May 1983 VA general medical examination, a seizure 
disorder was not diagnosed.

During a VA hospitalization from February 1990 to March 1990, 
the veteran reported a history of head injury four years ago.  
He also described some symptoms of a seizure disorder, but 
did not show any evidence of a seizure disorder during the 
hospitalization.  The discharge diagnosis was rule out 
seizure disorder.  During a VA hospitalization from March 
1991 to April 1991, it was noted on the admitting physical 
examination that there was a question of a possible past 
seizure disorder.  However, a seizure disorder was not 
diagnosed during that hospitalization.

In an April 1995 rating decision, the RO in Oakland, 
California determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a seizure disorder on the basis that there was 
no evidence relating the current seizure disorder to active 
service.  The additional evidence of record included a VA 
hospitalization report from May 1992 to June 1992.  During 
that hospitalization, the veteran reported that he had had 
two head injuries.  On the physical examination, a seizure 
disorder was diagnosed.  

The evidence that has been received since April 1995 includes 
VA medical records from 1989 to 1997 and a December 1992 
private hospitalization record.  VA medical records indicate 
that in July 1989 the veteran reported that he had a history 
of seizure disorder and that his seizure disorder was first 
diagnosed in 1978 when he had his first blackout.  The 
assessment was a history of a seizure disorder.  In February 
1990, the veteran reported that he had a head trauma three 
years ago.  During a December 1992 private hospitalization, a 
seizure disorder was diagnosed.  VA medical records reflect 
that in September 1995 it was noted that head injuries were 
the cause of the veteran's seizure disorder.  In January 
1997, the veteran reported that he had a seizure disorder 
secondary to a head injury.  The assessment later that month 
was a seizure disorder with a possible history of head trauma 
and a definite history of polysubstance abuse.  In March 
1997, the veteran underwent an electromyography and nerve 
conduction study.  Under the history section of the report, 
it was noted that the veteran had a seizure disorder that was 
secondary to multiple concussions.  

Legal Criteria and Analysis

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime or after December 31, 1946, and if a 
seizure disorder is manifested to a compensable degree within 
one year following discharge from service, the disorder will 
be considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1988) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 20.1103 (1994).

To reopen this claim, the veteran needs to present evidence 
that he had a seizure disorder during active service, that 
his seizure disorder was compensably manifested within one 
year after active service, or that his seizure disorder was 
otherwise related to active service.  See Evans, 9 Vet. App. 
at 284.  The VA medical records and the December 1992 private 
hospitalization records are new, but not material.  These 
records reveal the veteran has a seizure disorder, but they 
do not contain a medical opinion or other competent evidence 
that relates it to active service.  Specifically, the 
notation on the July 1989 VA treatment record - the veteran 
reported that his seizure disorder was first diagnosed in 
1978 - is not competent medical evidence because it is a bare 
transcription of lay history.   See LeShore, 8 Vet. App. at 
409.  Also, even assuming that the other VA medical records 
are competent medical evidence that the seizure disorder was 
caused by a head injury, those records still do not establish 
that the veteran's seizure disorder was the result of an in-
service head injury as opposed to post-service head injuries.



Other Considerations

As previously noted, a duty to assist under 38 U.S.C.A. 
§ 5103 would appear to be triggered where a veteran has 
identified evidence that could serve to reopen a claim. 
Graves, 8 Vet. App. at 524-25.  With regard to any possible 
SSA records, for the same reasons as mentioned above, the 
facts and circumstances of this claim are such that no 
further action is warranted.  Cf. Baker, 11 Vet. App. at 169.


ORDER

The claim of entitlement to service connection for a right 
elbow disorder is reopened.

The claim of entitlement to service connection for a right 
elbow disorder is well grounded.  To this extent only, the 
appeal is granted.

New and material evidence to reopen the claim for service 
connection for a bilateral foot disorder has not been 
received and the application to reopen the claim is denied.

New and material evidence to reopen the claim for service 
connection for an eye disorder, to include defective vision, 
has not been received and the application to reopen the claim 
is denied.

New and material evidence to reopen the claim for service 
connection for a seizure disorder has not been received and 
the application to reopen the claim is denied.


REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development is necessary.  In particular, the 
veteran asserted that his right elbow was in fact examined 
during active service; however, service medical records are 
negative for any treatment of a right elbow injury.  Also, 
the basis for the medical opinion of the examining medical 
professional during the May 1992 to June 1992 hospitalization 
at the Palo Alto, California, VA Medical Center is not 
evident from the discharge summary.  In addition, it was 
noted during a VA hospitalization from February 1990 to March 
1990 that the veteran had completed an application for 
"SDI."  It is unclear whether the veteran had actually 
submitted an application to SSA for Social Security 
disability benefits.  See Baker, 11 Vet. App. at 169.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence, including any 
medical evidence that relates a current 
right elbow disorder to active service, 
and argument on the matter that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
any right elbow problems since active 
service.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any relevant medical records that 
are not already in the claims file, to 
include obtaining the actual treatment 
records from the May 1992 to June 1992 
hospitalization at the Palo Alto, 
California, VA Medical Center along with 
any additional records from that VA 
medical center.

3.  The RO should contact the veteran and 
ask him to identify the dates and the 
facilities where he was treated or 
evaluated for a right elbow injury during 
service so that an attempt may be made to 
obtain any missing records.  If the 
veteran provides the necessary 
information, the RO should ask the 
National Personnel Records Center (NPRC) 
or other appropriate source, including 
identified facilities, for additional 
service medical records.

4.  The RO should contact the veteran and 
ask him whether he has ever applied for 
Social Security disability benefits.  If 
the veteran had applied for those 
benefits, the RO should try to obtain any 
relevant medical records regarding a 
decision by the Social Security 
Administration.

5.   Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to assess any current right 
elbow disorder.  The veteran's claims 
folder, including the service medical 
records, and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  

The examiner should provide an opinion as 
to the following:  (1) was any right 
elbow disorder shown in service and, if 
so, what was the diagnosis and was it 
present at the veteran's separation from 
service; (2) what right elbow disorders 
are currently shown and when were they 
first shown; and (3) is any current right 
elbow disorder shown to be related to 
service, and what is the evidence and 
medical principals supporting the 
conclusion reached.  

It is essential that the service medical 
records be reviewed by the examiner in 
regard to assessing any right elbow 
disorder, along with the entire post-
service medical records.  All findings 
should be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  Consideration should be given to 
all applicable law and regulations 
including 38 C.F.R. § 3.102 (1999), as 
applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 



